Name: Commission Regulation (EEC) No 3189/81 of 9 November 1981 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 81 Official Journal of the European Communities No L 321 /7 COMMISSION REGULATION (EEC) No 3189/81 of 9 November 1981 fixing the special rates for converting the free-at-frontier reference prices of imported liqueur wines into national currency Whereas the central rates for the Belgian franc, the Luxembourg franc, the Danish krone, the German mark, the French franc , the Irish pound and the Dutch guilder have been altered with effect from 5 October 1981 ; whereas the special rates in force at present for the said currencies must accordingly be adapted ; Whereas Article la (3) (c) of Regulation (EEC) No 1393/76 provides that the special rate for a currency other than those maintained at any given moment within a maximum spread of 2-25 % is to be revised when , for a period of 20 working days , its conversion rate moves away by an average of not less than 10 % from the special rate previously fixed for the currency in question ; whereas that condition has been fulfilled for the pound sterling ; whereas application of these provisions makes it necessary to alter the special rate for the pound sterling, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine (*), as last amended by Regulation (EEC) No 3456/80 (2 ), Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3 ), as last amended by Regulation (EEC) No 2543/73 (4 ), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1393/76 of 17 June 1976 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries (5 ), as last amended by Regulation (EEC) No 3104/80 ( 6), and in particular Article la (4) thereof, Having regard to the opinion of the Monetary Committee , Whereas, pursuant to Article la of Regulation (EEC) No 1393/76, special rates are used to convert into national currency the free-at-frontier reference prices for imported liqueur wines ; whereas the special rates applicable at present were fixed by Commission Regu ­ lation (EEC) No 2308 /81 ( 7) ; whereas for the curren ­ cies of the Member States maintained at any given moment with a maximum spread of 2-25 % , the special rate is the conversion rate resulting from the central rate ; whereas, for the other currencies , the special rate for the period 1 July to 15 December 1981 is equal to the conversion rate in relation to all the currencies of the Member States , maintained at any given moment with a maximum spread of 2-25 % , resulting from the average rate taken into consideration for the purpose of calculating the mone ­ tary compensatory amounts valid on 1 June 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The special rate referred to in Article la of Regulation (EEC) No 1393/76 shall be : (a) for the Belgian franc and the Luxembourg franc : Bfr/Lfr 1 = 0-0245355 ECU ; (b) for the Danish krone : Dkr 1 = 0-126404 ECU ; (c) for the German mark : DM 1 = 0-414957 ECU ; (d) for the French franc : FF 1 = 0-161958 ECU ; (!) OJ No L 54, 5 . 3 . 1979 , p . 1 . ( 2 ) OJ No L 360 , 31 . 12 . 1980 , p . 18 . (3 ) OJ No 106, 30 . 10 . 1962 , p . 2553 /62. H OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 3 ) OJ No L 157 , 18 . 6 . 1976 , p . 20 . (e) for the pound sterling : ( 6) OJ No L 324, 29 . 11 . 1980 , p . 63 . ( 7 ) OJ No L 226, 12 . 8 . 1981 , p . 7 . £ 1 = 1-69274 ECU ; No L 321 /8 Official Journal of the European Communities 10 . 11 . 81 (f) for the Irish pound : Article 2 £ Irl 1 = 1-46102 ECU ; (g) for the Italian lira : , Lit 100 = 0-0794999 ECU ; Regulation (EEC) No 2308 /81 is hereby repealed . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, on application by the party concerned, with effect from 5 October 1981 . (h) for the Dutch guilder : F1 1 = 0-375401 ECU ; ( i ) for the Greek drachma : Dr 1 = 0-0162693 ECU . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1981 . For the Commission Poul DALSAGER Member of the Commission